? Supreme Court, New York County (Walter Schackman, J.), entered August 23, 1989, which, after a bench trial, granted each of the parties a divorce from the other, divided the property pursuant to equitable distribution and granted related relief, unanimously affirmed, without costs or disbursements.
We affirm essentially for the reasons stated by Justice Schackman in his decisions of May 24, 1989 and August 16, 1989. We would note that the court did not abuse its discretion in allowing the husband to amend his counterclaim to include additional allegations of cruel and inhuman treatment during trial. (See, Agri Fin. v Senter, 105 AD2d 560, lv denied 64 NY2d 603.) The wife did not show the type of prejudice that would warrant denial of such an application. (See, Pegno Constr. Corp. v City of New York, 95 AD2d 655, 656.)
We have considered all of the substantive arguments raised in both the appeal and cross appeal and find no reason to disturb the IAS court’s exercise of discretion in such areas as determining whether there has been cruel and inhuman treatment (see, eg., Hessen v Hessen, 33 NY2d 406, 411), dividing the marital property pursuant to equitable distribution (see, eg., Lydick v Lydick, 130 AD2d 915, 916) and awarding maintenance, child support, attorney’s fees and account fees (see, eg., Frankel v Frankel, 150 AD2d 520). We find that none of the arguments raised by either side "is anything more than his [or her] view of the evidence, which gives this court no reason to disturb the trial court’s exercise of its wide discre*59tion” (Leider v Otero-Leider, 161 AD2d 277, 278). Concur— Sullivan, J. P., Milonas, Rosenberger, Asch and Kassal, JJ.
30